DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, 24-25, in the reply filed on August 6, 2020, is acknowledged.  Claims 12-23, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 24-25 is/are rejected under 35 U.S.C. 102 as being anticipated by U. S. Patent Application Publication No. 2012/0141938 (hereinafter referred to as Hatakeyama).
Hatakeyama, in the abstract, in [0023], [0008]-[0010], [0034], discloses a resist composition (the claimed photolyzable composition) that includes in its composition, an acid labile photoresist material that undergoes acid-deprotection (the claimed acid-deprotectable photoresist material), a photoacid generator ([0090]).  Hatakeyama, in [0010], [0041], and [0072], discloses that the photoresist material includes a polymer such poly hydroxystyrene (recurring units of hydroxystyrene and can also include the acid labile group methacrylate polymer (claims 6-7).  Hatakeyama in [0077]-[0079], discloses that the acid generator can be nonafluorobutanesulfonate (claim 5).  Hatakeyama in [0023]-[0028], discloses a base-generating component ([0093]-[0094]) and discloses that the basic compound (generates base, chemical base generating .  
Response to Arguments
Applicant's arguments filed January 4, 2021, have been fully considered but they are not persuasive.  The 35 U. S. C. 102 rejection made in the previous office action is maintained.  With respect to applicant’s remarks that Hatakeyama does not disclose a chemically amplified resist composition comprising the specific combination of a PAG component having substantial transparency at a wavelength and a base-generating component having substantial absorptivity at the wavelength, as is required by Applicant’s claims 1-11, 24 and 25, and Applicant does not understand Hatakeyama as disclosing each and every feature of Applicant’s claims 1-11, 24 and 25, Hatakeyama teaches a chemically amplified photoresist composition comprising, the same claimed PAG component i.e., trialkylsulfonate, and in [0076]-[0080], discloses the same claimed .  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F. Huff can be reached on (571) 272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 28, 2020.